Citation Nr: 0726910	
Decision Date: 08/28/07    Archive Date: 09/04/07

DOCKET NO.  98-14 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a left knee 
disability.  

3.  Entitlement to service connection for a right wrist 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1991 to March 
1995.   

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO in Waco, Texas certified the appeal 
to the Board for appellate review.

The veteran testified in support of these claims at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in May 1999.  In August 2005, the Board affirmed 
the RO's denial of the veteran's claims.  The veteran then 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2006, based on 
a Joint Motion For An Order Partially Vacating The Board 
Decision And Incorporating The Terms Of This Remand (joint 
motion), the Court remanded the claims to the Board for 
compliance with the instructions in the joint motion.  

The Board in turn remanded the claim to the RO for additional 
action in October 2006.  For the reason explained below, the 
Board addresses the claims of entitlement to service 
connection for right and left knee disabilities in the Remand 
portion of this decision, below, and again REMANDS these 
claims to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. 


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to the claim being decided.

2.  A right wrist disability is related to the veteran's 
active service.




CONCLUSION OF LAW

A right wrist disability was incurred in service.  38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claim being 
decided.  Regardless, given the favorable outcome of this 
claim, any decision to proceed in adjudicating this claim 
instead of remanding it for additional notification and/or 
assistance does not prejudice the veteran in the disposition 
thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

II.  Analysis of Claim

The veteran claims entitlement to service connection for a 
right wrist disability.  According to her written statements 
submitted during the course of this appeal and her hearing 
testimony, presented in May 1999, during service, she used 
wrenches while working on engines and developed right wrist 
pain secondary to such usage.  This pain necessitated 
treatment, including the issuance of a brace/support.  
Allegedly, since discharge from service, the veteran has 
continued to experience right wrist symptoms, which she 
believes are related to her in-service use of wrenches and 
other tools.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for arthritis if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and manifested this condition to a degree 
of 10 percent within one year from the date of discharge with 
no evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2006).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury. 
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Reports of VA examinations conducted in March 2001, October 
2002 and December 2006 fail to show that the veteran 
currently has a right wrist disability.  However, a report of 
VA examination conducted in August 1997, shows otherwise.  
Specifically, it includes a diagnosis of "history of 
tendonitis, right wrist, presently minimally symptomatic."  
As the parties to this appeal point out in their previously 
noted joint motion, given that this examination took place 
after the veteran filed her claim for service connection for 
a right wrist disability, the diagnosis in the report thereof 
is sufficient to establish the current disability element of 
the veteran's service connection claim.  The question is thus 
whether the veteran's right wrist disability is related to 
her active service.  

The veteran's service medical records show that, during 
service, in 1994, the veteran sprained her right wrist.  This 
injury necessitated the use of a splint during activities and 
occupational therapy.  According to the veteran, initially 
after discharge, she worked as a jet engine mechanic for a 
civilian company, during which time she continued to 
experience right wrist discomfort, particularly when using 
wrenches.  

One medical professional, a VA examiner, discussed the 
etiology of the veteran's right wrist complaints.  During the 
VA examination conducted in December 2006, he noted the 
veteran's reported history of right wrist pain that resolved 
once she stopped using hand tools.  He concluded that the 
veteran had tendonitis secondary to a repetitive use injury, 
which resolved after she ceased the repetitive movements that 
induced her in-service right wrist injury. 

The Board finds the VA examiner's opinion sufficient to 
establish the nexus element of the veteran's service 
connection claim.  Inasmuch as the veteran's right wrist 
disability is related to her period of active service, during 
which she began the repetitive movements causing the right 
wrist pain, the Board concludes that a right wrist disability 
was incurred in service.  The evidence in this case supports 
the veteran's claim; such claim must therefore be granted.


ORDER

Service connection for a right wrist disability is granted.


REMAND

The veteran also claims entitlement to service connection for 
right and left knee disabilities.  Additional action is 
necessary before the Board decides these claims.

In an October 2006 Remand, the Board instructed the RO to 
undertake certain action in support of the claims being 
remanded.  The Board specifically instructed the RO to afford 
the veteran a VA orthopedic examination, during which an 
examiner was to offer an opinion as to whether any current 
right and left knee disabilities were related to service and 
to identify the extent of all knee symptomatology that 
preexisted service, resulted from fresh injury in service, or 
was aggravated in service.  Thereafter, while the claim was 
in remand status, the RO partially complied with the Board's 
instructions by affording the veteran a VA orthopedic 
examination.  However, during that examination, the VA 
examiner did not comment on whether the bilateral knee 
disabilities he diagnosed preexisted service and were 
aggravated therein.  Given this fact, it is necessary to 
remand the claims for service connection for right and left 
disabilities pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).  The medical evidence in the claims file establishes 
pre-service knee treatment, including surgery; therefore, the 
previously requested comments on aggravation are crucial for 
the Board to decide the claims being remanded.  On remand, 
the RO should protect the veteran's due process rights by 
affording the veteran another VA examination, during which an 
examiner can provide those comments.    

This case is REMANDED for the following action:

1.  Afford the veteran a VA orthopedic 
examination by a specialist who has not 
previously evaluated the veteran for the 
purpose of determining the etiology of 
her bilateral knee disabilities.  Provide 
the examiner with the veteran's claims 
file for review and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
comprehensive evaluation, during which 
all indicated studies are conducted, the 
examiner should: 

a) opine whether the veteran's right 
and/or left knee disability(ies) 
preexisted service; 

b) if so, opine whether the 
veteran's right and/or left knee 
disability(ies) increased in 
severity in service; and 

c) provide detailed rationale, with 
specific references to the record, 
for the opinions provided.  

2.  Thereafter, readjudicate the claims 
being remanded based on all of the 
evidence of record.  If either benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and her representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  No action is 
required of the veteran unless she receives further notice.  
She does, however, have the right to submit additional 
evidence and argument on the remanded claims.  Kutscherousky 
v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


